Order entered April 22, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00352-CV

                               JOSEPH VUKELICH, Appellant

                                                  V.

         RIDGEVIEW RANCH HOMEOWNERS ASSOCIATION, INC., Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-04599-2012

                                            ORDER
       The above case has been set for submission on appeal. Pursuant to rules 34.5(c)(1) and

43.6 of the Texas Rules of Appellate Procedure, the Collin County District Clerk’s Office is

ORDERED to prepare, certify, and file in this Court no later than April 28, 2015, a supplement

to the clerk’s record containing the August 9, 2013 Motion for Non-Suit filed by Plaintiff Joseph

Vukelich. See TEX. R. APP. P. 34.5(c)(1), 43.6.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sandra

Hill, Civil Appellate Clerk; the Collin County District Clerk’s Office; and counsel for all parties.


                                                       /s/   DAVID J. SCHENCK
                                                             JUSTICE